DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 June 2022 has been entered. 

Status of the Claims
Claims 1-2, 4, 7-10, 13-14, 17-21, 30, 32-33 and 35-47 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 September was filed after the filing date of the RCE.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn Objections/Rejections
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to correct the Markush listing.  
The rejection of claims 13-14, 17-21 and 30-36 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the claim amendments.  
The rejection of claims 1-4, 7, 9-10, 13-14, 17-21 and 30-36 under 35 U.S.C. 102(a)(1) as being anticipated by Pais et al. (AU 592211 B2) is withdrawn in view of the argument by Applicant that Pais et al. do not disclose the specific structure of the titanium IV ascorbinate chelates, and it cannot be verified by a skilled person that Pais et al. actually discloses using the complexes of claims 1 and 10.

Claim Objections
Claims 1-2, 4, 7-10, 14, 17-21, 30, 32-33, 35-36 and 38-46 are objected to because of the following informalities:  
The term “characterised” should be spelled “characterized”;
Claim 1, ln. 11-12, “with one or more… and other active agents” should be deleted because the claim already recites that those components are present in lines 2-3;
Claims 1, 10 and 38, the comma before “selected from” should be deleted;
Claim 8, the semi-colons and colon should be replaced with commas;
Claim 10, ln. 13, the term “and” should be inserted prior to “other”;
Claim 20, “fertilisation” should be spelled “fertilization”;
Claim 35, the term “as” should be deleted; and
Claim 44, “formulations are” should be replaced with “formulation is”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-14, 17, 21, 30, 32 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "molar ratio of M to Asc" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The claim was amended to replace “M” with “Ti” in line 5.  Therefore, it is believed that the claim is supposed to state “molar ratio of Ti to Asc”.
Instant claims 13 and 32 state “administering the formulation of claim 1 in a form selected from the group consisting of a pure form…”  It is unclear what is intended by “a pure form” since the formulation of claim 1 contains the titanium complexes and one or more agriculturally acceptable substances.  The only reference to a pure form in the instant specification is on pg. 8, wherein the specification refers to the complexes as being in pure form.  It appears that the pure form is intended to mean just the complexes, whereas the formulation of claim 1 is a mixture with other components.
Claim 13 also states administering the formulation, but it does not state where the formulation is being administered.  It is unclear whether the formulation is administered to a plant, part of a plant, the soil, plant propagation material, foliage, stem, roots, etc.
Claims 14, 21, 30 and 32 state that the formulation is “used” in certain ways.  However, it is unclear what action is being claimed since “used” does not define an active step.  It is recommended in claims 14, 30 and 32 to replace “used” with “administered”, and in claim 21 to replace “used as an addition to” with “combined with”, or something similar.
Claim 14 also states “the complexes are used in the form of…”.  Claim 1 is drawn to a formulation wherein the complex is only one component.  It is unclear whether the claim intends to state “the formulation is administered in the form…”, or if the claim intends for the complex to be in the form of a liquid product dissolved in water or as a solid, which is then combined with the one or more agriculturally acceptable substances.
Claim 21 states “the complex is used as an addition to other mixtures…”.  It is believed that the claim intends to state “the formulation is combined with other mixtures…”.
Claim 32 states “the complexes are used in the cultivation of plants in a pure form…”.  It is believed that the claim intends to state “the formulation is administered in a pure form…”.
Claim 46 recites the limitation "the plants" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 38 does not recite plants in the claim.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 36 and 46 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Instant claims 36 and 46 recite types of plants that are cultivated.  However, the recitation of “for cultivation of plants” in claim 1 is an intended use.  The recitation of the plants in claim 36 does not further limit the scope of the formulation being claimed in claim 1.  Similarly, the recitation of plants in claim 46, which are presumably to be cultivated, does not further limit the scope of the formulation of claim 38.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 7-10, 13-14, 17-21, 30, 32-33 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kardasz et al. (WO 2015/016724 A1).
Instant claim 1 is drawn to a solid formulation comprising titanium complexes and one or more agriculturally acceptable substances selected from the group consisting of excipients, carriers and other active agents, wherein the titanium complexes consist essentially of titanium and ascorbic acid complexes of formula TiO(OH)z(Asc)x·yH2O.  
Instant claim 2 states that the molar ratio of Ti to ascorbate is 1:1, 1:2, 1:3 or 1:4.  
Instant claim 4 is drawn to specific Ti and Asc complexes.  
Instant claim 9 is drawn to the solid being a powder or granules.
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention.  In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components.  In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention.  The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.).  "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format."  PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998).  See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988).  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").  See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention.  Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963).  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964).  See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) ("Although ‘consisting essentially of’ is typically used and defined in the context of compositions of matter, we find nothing intrinsically wrong with the use of such language as a modifier of method steps. . . [rendering] the claim open only for the inclusion of steps which do not materially affect the basic and novel characteristics of the claimed method.  To determine the steps included versus excluded the claim must be read in light of the specification. . . . [I]t is an applicant’s burden to establish that a step practiced in a prior art method is excluded from his claims by ‘consisting essentially of’ language.").  See MPEP 2111.03.
Kardasz et al. disclose a titanium-containing formulation containing complexes of titanium salts with ascorbic acid and citric acid, a preservative agent, and water-soluble sulfates of metals absorbable by plants, and optionally additional plant nutrients (pg. 4, last paragraph; pg. 5, paragraph 4).  Kardasz et al. disclose that the formulation comprises the product of the titanium complexation reaction from titanyl sulfate with a mixture of ascorbic acid and citric acid in aqueous environment alkalized with magnesium hydroxide, in the simultaneous presence of acetic acid, wherein the mass ratio of ascorbic acid to titanium of 7:2 to 10:1, preferably 4:1 to 6:1 (pg. 4, last paragraph to pg. 5, first paragraph).
Kardasz et al. disclose that the formulation may be in powder form by drying (pg. 5, paragraph 3).  Kardasz et al. disclose that after complete reaction and dissolution of the components added, optionally the final pH of the liquid titanium formulation is regulated by the addition of agents such as citric acid and/or acetic acid, monoethanolamine, hydroxides and/or carbonates of metals (pg. 6, paragraph 4).  The resulting liquid titanium formulation is finally directed to packaging or the drying process (pg. 6, last paragraph).
It is noted that Kardasz et al. include the presence of a complex of titanium and citric acid.  However, the compositions according to Kardasz et al. and the instantly claimed compositions are effective in the cultivation of plants as a plant growth stimulator.  Also, the claims and the instant specification indicate that additional active agents can be present without affecting the basic and novel characteristics of the claimed invention.  Thus, it is not clear from the instant specification that the addition of a complex of titanium and citric acid would materially affect the basic and novel characteristics of the claimed formulation, since the formulations of the instant invention and Kardasz et al. are used for the same purpose and the instantly claimed compositions can comprise additional active agents.  
Regarding instant claim 7, Kardasz et al. disclose that the powdery formulations comprise titanium up to 65 g Ti/kg and magnesium up to 200 g MgO/kg (pg. 5, paragraph 3; pg. 7, last paragraph).
Regarding instant claim 8, Kardasz et al. disclose that the formulations may further comprise a preservative agent, water-soluble salts of sulfates of metals absorbable by plants, and additional plant nutrients (pg. 4, last paragraph).  Kardasz et al. disclose that the use of magnesium hydroxide binds free sulfuric acid contained in the titanium source provided by the solution of titanyl sulfate and the sulfate groups created in the process of titanium complexation (pg. 7, paragraph 2).  Kardasz et al. disclose that both the liquid and the powdery formulation can be used as a component in the production of fertilizers or other agrochemicals, due to its stability and good miscibility (pg. 8, first paragraph).  Kardasz et al. also disclose that it may be preferable to add other macro- and/or microelement fertilizers, or mixtures thereof, as well as previously diluted plant protection products (pesticides) to the diluted formulation solution, prepared to carry out foliar spraying of plants or fertigation (pg. 8, last paragraph).
Regarding instant claims 10 and 21, Kardasz et al. disclose combining the titanium-containing formulation with preservatives, nutrients and additional actives.  
Regarding instant claims 13-14, 20, 32-33 and 35, Kardasz et al. disclose the use of the titanium formulations in the cultivation of plants as plant growth stimulator (pg. 8, paragraphs 3-4; Example 4).  Kardasz et al. disclose that the formulation may be in the form of a liquid or powder.
Regarding instant claim 17, Kardasz et al. disclose a diluted formulation solution, prepared to carry out foliar spraying of plants or fertigation (pg. 8, last paragraph).  The formulation may be administered both on the leaves and from the soil (pg. 9, first paragraph).
Regarding instant claims 18-19 and 36, Kardasz et al. disclose application of the titanium-containing formulation to cereals (i.e. wheat) and oilseed rape (Example 4).
Regarding instant claim 30, Kardasz et al. disclose that the formulation may be dissolved in water and applied as a liquid (pg. 5, paragraph 2; pg. 6, last paragraph; pg. 7, paragraph 4; pg. 8, paragraphs 1 and 3-4).
See also Examples 1-4 and Claims 1-24.
Regarding the claimed complex having the formula TiO(OH)z(Asc)x·yH2O, the Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same molecular formula of the claimed product.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Kardasz et al. disclose titanyl sulfate complexing with ascorbic acid, which is the same as the instant specification.  Therefore, in the absence of evidence to the contrary, the complexes according to Kardasz et al. are within the scope of the instantly claimed complexes.
The examiner also respectfully points out the following from MPEP 2112: “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.”  

Response to Arguments
Applicant’s Remarks filed 1 June 2022 have been fully considered but they are not persuasive.  Applicant argues that claim 1 distinguishes over Kardasz due to the “consisting essentially of” transitional phrase for the titanium complexes since Kardasz requires the presence of a substantial amount of a complex of titanium and citric acid in all of its formulations.
The examiner respectfully argues that for the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."   Also, applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention.  
The compositions according to Kardasz et al. and the instantly claimed compositions are effective in the cultivation of plants as a plant growth stimulator.  Also, the claims and the instant specification indicate that additional active agents can be present without affecting the basic and novel characteristics of the claimed invention.  Thus, it is not clear from the instant specification that the addition of a complex of titanium and citric acid would materially affect the basic and novel characteristics of the claimed formulation, since the formulations of the instant invention and Kardasz et al. are used for the same purpose and the instantly claimed compositions can comprise additional active agents.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Kardasz et al. (WO 2015/016724 A1) as applied to claims 1-2, 4, 7-10, 13-14, 17-21, 30, 32-33 and 35-36 above, further in view of Bradley et al. (WO 2014/008472 A2).
The teachings of Kardasz et al. are discussed above and incorporated herein by reference.
Instant claim 37 is directed to the formulation of claim 8 wherein the excipients are selected from a list including Fe EDTA, Zn EDTA, Cu EDTA and Mn EDTA.
 Kardasz et al. teach that the liquid and powdery formulation can be used as a component in the production of fertilizers or other agrochemicals (pg. 8, ln. 1-3).  Kardasz et al. teach that it may be preferably to add other macro- and/or microelement fertilizers, or mixtures thereof, as well as previously diluted plant protection products (pesticides) to the diluted formulation solution, prepared to carry out foliar spraying of plants or fertigation (pg. 8, last paragraph).
Kardasz et al. does not explicitly disclose the excipients listed in instant claim 37.
Bradley et al. teach chelated mineral products for improving the growth of plants, wherein the mineral chelated compounds include titanium, vanadium, iron, zinc, copper and manganese, and the chelate or ligand can be EDTA ([0010], [0053], [0080], [0091]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include micronutritional chelates, such as Fe EDTA, Zn EDTA, Cu EDTA and Mn EDTA, in the compositions according to Kardasz et al. to further improve the growth of plants.  Such would have been obvious because Bradley et al. teach that the chelated mineral products improve the growth of plants.

Claims 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Kardasz et al. (WO 2015/016724 A1) as applied to claims 1-2, 4, 7-10, 13-14, 17-21, 30, 32-33 and 35-36 above, further in view of Mitchell et al. (US 6,077,811) and Ferrer et al. (Z. Naturforsch, 1998).
The teachings of Kardasz et al. are discussed above and incorporated herein by reference. 
Instant claims 38-46 are drawn to the same formulations as claims 1-2, 6-9, 33 and 35-36, except the formulation comprises vanadium and ascorbic acid complexes as opposed to the titanium and ascorbic acid complexes.
Kardasz et al. do not explicitly disclose a vanadium and ascorbic acid complex as instantly claimed.
Mitchell et al. teach vanadyl compositions for enhancing plant growth, wherein the compositions comprise the vanadyl salt of a carboxylic acid compound (col. 2, ln. 41-57; col. 4, ln. 18-62).
Ferrer et al. teach that ascorbic acid is widely distributed in nature, and is considered one of the possible natural reducing agents of vanadate to oxovanadium in biological systems (pg. 256, col. 1, paragraph 1).  Ferrer et al. teach the preparation of vanadium complexes with ascorbic acid to form VO(HAsc)(OH)(H2O)2 (pg. 257, col. 2, paragraph 1).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to substitute vanadium for titanium in the complexes according to Kardasz et al. since Mitchell et al. teach that vanadyl salts of carboxylic acids are effective for enhancing plant growth and Ferrer et al. teach the complex of vanadium with ascorbic acid.  A person having ordinary skill in the art would have a reasonable expectation of success because titanium ascorbate and vanadium salts of carboxylic acids are both taught to be effective for promoting plant growth, and vanadium complexed with ascorbic acid is taught by Ferrer et al.  A person having ordinary skill in the art would have been motivated to substitute vanadium complexed with ascorbic acid for the titanium complexed with ascorbic acid with the expectation that the formulation would still be effective for promoting plant growth.

Response to Arguments
Applicant’s Remarks filed 1 June 2022 have been fully considered but they are not persuasive.  Applicant argues that ascorbic acid is not within the scope of the organic compounds that contain at least one carboxyl group that are described in Mitchell.  Applicant further argues that there is no motivation to replace the complexes of Mitchell et al. or Kardasz et al. with the vanadium complexes of Ferrer et al. due to the lack of a teaching that the vanadium complexes of Ferrer et al. would have utility in the treatment of plants.
The examiner respectfully argues that Ferrer et al. teach the preparation of vanadium complexes with ascorbic acid to form VO(HAsc)(OH)(H2O)2 (pg. 257, col. 2, paragraph 1).  The complex is within the scope of the instantly claimed formula MO(OH)z(Asc)x·yH2O.  A person having ordinary skill in the art would reasonably expect the complexes of Ferrer et al. to be suitable for enhancing plant growth since Mitchell et al. teach vanadyl compositions for enhancing plant growth.  Also, the complexes of Ferrer et al. are structurally similar to the complexes of Kardasz et al., with the titanium being replaced with vanadium.  A person having ordinary skill in the art would reasonably expect the structurally similar materials to be suitable for cultivation of plants as plant growth stimulators.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Kardasz et al. (WO 2015/016724 A1) in view of Mitchell et al. (US 6,077,811) and Ferrer et al. (Z. Naturforsch, 1998) as applied to claims 1-2, 4, 7-10, 13-14, 17-21, 30, 32-33, 35-36 and 38-46 above, further in view of Bradley et al. (WO 2014/008472 A2).
The teachings of Kardasz et al., Mitchell et al. and Ferrer et al. are discussed above and incorporated herein by reference.
Instant claim 47 is directed to the formulation of claim 42 wherein the excipients are selected from a list.
 Kardasz et al. teach that the liquid and powdery formulation can be used as a component in the production of fertilizers or other agrochemicals (pg. 8, ln. 1-3).  Kardasz et al. teach that it may be preferably to add other macro- and/or microelement fertilizers, or mixtures thereof, as well as previously diluted plant protection products (pesticides) to the diluted formulation solution, prepared to carry out foliar spraying of plants or fertigation (pg. 8, last paragraph).
Kardasz et al. does not explicitly disclose the excipients listed in instant claim 37.
Bradley et al. teach chelated mineral products for improving the growth of plants, wherein the mineral chelated compounds include titanium, vanadium, iron, zinc, copper and manganese, and the chelate or ligand can be EDTA ([0010], [0053], [0080], [0091]).
It would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include micronutritional chelates, such as Fe EDTA, Zn EDTA, Cu EDTA and Mn EDTA, in the compositions according to Kardasz et al. to further improve the growth of plants.  Such would have been obvious because Bradley et al. teach that the chelated mineral products improve the growth of plants.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616